COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Victor S. Elgohary, Representatively on behalf of Nominal Defendant
                          Lakes on Eldridge North Community Association, Inc. V. Lakes on
                          Eldridge North Community Association, Inc.; RealManage, LLC;
                          Darla Kitchen; Don Byrnes; Michael Ecklund; Laura Vasallo Lee;
                          John Kane; Julie Ann Bennett; Rick Hawthorne; Cara Davis; Christi
                          Keller; Jim Flanary; Jill Richardson

Appellate case number:    01-14-00216-CV

Trial court case number: 2013-17221

Trial court:              234th District Court of Harris County

Date motion filed:        2/1/16

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Huddle, Brown, and Lloyd.


Date: August 16, 2016